Opinion issued September 4, 2014




                                         In The

                                   Court of Appeals
                                        For The

                                First District of Texas
                                 ————————————
                                   NO. 01-14-00473-CV
                                 ———————————
                IN RE RONALD GLENN HIGHTOWER, Relator



             Original Proceeding on Petition for Writ of Mandamus


                                MEMORANDUM OPINION

       Relator, Ronald Glenn Hightower, has filed a petition for writ of mandamus,

challenging the trial court’s order sustaining a contest to the affidavit of indigence

he filed in the trial court.1

       We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.3(k)

(requiring relator to file appendix containing certified or sworn copy of order
1
       The underlying case is Ronald Hightower v. Erica Hightower, cause number
       2014-18391, pending in the 309th District Court of Harris County, Texas, the Hon.
       Sheri Y. Dean presiding.
complained of with petition for writ of mandamus); see also In re Ross, 394
S.W.3d 262, 263 (Tex. App.—Houston [1st Dist.] 2012, orig. proceeding)

(denying petition for writ of mandamus, in challenge to trial court order sustaining

contest to affidavit of indigence, because nothing in record demonstrated that

relator lacked adequate remedy by way of appeal or that mandamus relief was

warranted); In re Kastner, No. 14-09-00653-CV, 2009 WL 3401867, at *2 (Tex.

App.—Houston [14th Dist.] Sept. 3, 2009, orig. proceeding) (mem. op.) (denying

petition for writ of mandamus, in case involving order sustaining contest to

affidavit of indigence, because relator failed to demonstrate that appeal was

inadequate to review trial court’s ruling).

                                   PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                              2